DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-18, drawn to a method of forming an organic light-emitting device.
Group II, claim 19, drawn to an organic light-emitting device.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(A) Identify the structure of Ar
(B) Identify the structure of X
(C) Identify the value m
(D) Identify the value n

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature in all groups is as follows: an organic light-emitting device comprising an anode, a first light-emitting layer, a layer comprising a compound of formula (I), and a cathode, and the organic light-emitting device is formed by a method 
This feature cannot be considered as special technical feature under PCT Rule 13.2 because this feature is already known by Lin et al. (US 2009/0167162 A1, hereafter Lin) as evidenced by Howard Jr. et al. (US 2015/0380664 A1, hereafter Howard Jr.).
Lin discloses a method of forming an organic light emitting device (vacuum evaporation in [108], Example 1 in Table 2), wherein the device comprises an anode (ITO), a light emitting layer (Compound 1 and dopant P1), an electron transport layer (Compound 1), and a cathode (Al). The Compound 1 of Lin ([061]) has identical structure as the compound of formula (I) of claim 1, wherein Ar is a C6-20 aromatic group (phenyl); m is 2; n is 2; and X is formula (II), wherein Y is S; and p is 0.

    PNG
    media_image1.png
    195
    388
    media_image1.png
    Greyscale

Lin teaches that any of the layers of the embodiments of the invention can be deposited by a spin coating method ([043]).
Howard Jr. discloses an organic light-emitting device comprising organic layers disposed in-between an anode and a cathode (Fig. 1; [342]-[349]).
Howard Jr. teaches the organic layer (HIJ-1, HT-1, HT-2, or light emitting layer) of the device is formed by a spin coating method, wherein the organic layer is deposited by the spin coating followed by heating to remove solvent ([349]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the method of making the Example 1 device of Lin by substituting the method of forming the device from the evaporation method to a method comprising a spin coating, wherein the electron transport layer of the Example 1 device (Compound 1 of Lin) is formed via the spin coating method followed by heating, as taught by Lin in view of Howard Jr.
The heating step after the deposition of an organic layer via a spin coating is a known method in the art when forming an organic light emitting device via a spin coating method as taught by Howard Jr. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both evaporation method and spin coating method are taught by Lin to form the electron transport layer of the device of Lin. The substitution of the evaporation method to the spin coating method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The resultant method of forming an organic light-emitting device comprising the steps of: forming a first light-emitting layer (Compound 1 and dopant P1) over an anode (ITO); forming a layer comprising Compound 1 of Lin (electron transport layer) to form a partially formed device; forming a cathode (Al) over the Compound 1 of Lin; and heating the partially formed device before and / or after formation of the cathode, meeting all the limitations of claim 1.
Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786